Mr. Justice Waterman delivered the opinion oe the Court. The practice in chancery cases is well settled, that where accounts involve large sums of money, and the testimony is conflicting,' it is the duty of the court to refer the cause to a master to state the account. Beale v. Beale, 116 Ill. 292; French et al. v. Gibbs, 105 Ill. 523. The labor of stating an account in such a case as this, is one that counsel will not be permitted, by stipulation or otherwise, to impose upon the court. French v. Gibbs, supra; Huling v. Farwell, 33 Ill. App. 238. There are many reasons for this, some of which are indicated in Scene V, Act III, in “ Much Ado About Mothing.” Meither abstracts nor briefs inform us from what court this appeal is taken. Hpon examination of the record, we find that the proceeding was had in the Superior Court of Cook County, and the decree of that court is reversed, and the cause is remanded, with directions to refer the cause to a master to take and state an account between the parties. Attention is called to Williams v. Lindblom, opinion filed November 9, 1896, tor directions as to proceedings before the master. Reversed and remanded with directions.